—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered September 26, 1995, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree (three counts) and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to three concurrent terms of 3 to 6 years concurrent with a term of 1 year, unanimously affirmed.
The court properly refused to give a missing witness charge since the People made a reasonably diligent search for the witness (see, People v Rivera, 249 AD2d 141, lv denied 92 NY2d 904). Concur — Rosenberger, J. P., Williams, Tom, Wallach and Buckley, JJ.